Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
The examiner recommends that applicant use only true black font color going forward (in any response in any application).  The examiner has inspected applicant’s pdf file submitted through EFS, and applicant has made use of red and blue font colors to indicate changes to the claims/specification.  The issue with this is that anything that is not in true black will be converted to a lower quality, pixelated version, which is harder to read and which doesn’t lend itself to good optical character recognition.  This could result in increased examining time and/or potential misprinting in the issued patent.  As such, even if applicant wishes to use red/blue for their own purposes, the examiner asks that applicant have an all true black and white version for submission through EFS.

Response to Amendment
In response to the claim amendments submitted on December 29, 2020, all rejections have been overcome and are hereby withdrawn.

Response to Arguments
On page 11 of applicant’s response, applicant argues that neither Abraham nor Akizuki has taught architecturally paired reload-multiple and spill-multiple instructions.
The examiner respectfully disagrees for reasons set forth in the previous Office Action.  The two work together in the prior art, with the reload reloading the information that a corresponding spill spilled.

On page 11 of applicant’s response, applicant argues that neither Abraham nor Akizuki has taught that based on the reload multiple instruction being architecturally defined to be paired with the spill multiple instruction, a determination of whether the selected snapshot includes latest values is suppressed.
The examiner agrees.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Per MPEP 606.01, please change the title to --Architecturally Paired Spill/Reload Multiple Instructions for Suppressing a Snapshot Latest Value Determination--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 16, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, that, based on the reload multiple . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 






/David J. Huisman/Primary Examiner, Art Unit 2183